DETAILED ACTION

Status of Claims
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claims 19-20 are vague and indefinite because the units (i.e., “MPA”) for tensile elasticity modulus does not conform to known units typically used for tensile modulus values.  Does Applicant mean “MPa” (i.e., megapascals)?
 	
Claim Rejections - 35 USC § 102 (AIA )
The rejections under 35 U.S.C. 102(a)(1) or 102(a)(2) based on TANAKA ET AL (US 2005/0100723) or ITO ET AL (US 2007/0007950) in the Office Action 08/06/2020 have been withdrawn in view of the Claim Amendments filed 12/29/2020.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
YAMAMURA ET AL (US 2011/0104437).
	YAMAMURA ET AL ‘437 discloses a vapor-deposited barrier film, wherein the film comprises:
• a resin layer (A);

• a resin layer (B) (corresponding to recited “polyester resin film base material”) comprising up to 100 wt% of a polyester resin, wherein the polyester resin is: (i) polybutylene terephthalate (PBT); or (ii) a blend of PBT and polyethylene terephthalate (PET), wherein the weight ratio of PBT to PET is 5/95 to 95/5; 

• one or more vapor-deposited inorganic layer(s) comprising metal or inorganic oxide (e.g., aluminum oxide, silicon oxide, etc.), wherein the vapor-deposited layer has a typical thickness of 5-100 nm, and wherein the vapor-deposited layer is present on the surface of resin layer (B) and/or resin layer (A).

The combined thickness of resin layer (A) and resin layer (B) is typically 5-200 microns, wherein layer (B) generally represents 10-98% of the combined thickness -- e.g., an illustrative, non-limiting example being an A/B film with a combined film thickness of 15 microns, wherein the ratio of layer (A) to layer (B) is 1:5 (i.e., 2.5 microns : 12.5 microns). The vapor-deposited inorganic layer is optionally further covered with an overcoat layer (e.g., comprising polyvinyl alcohol, etc.). The vapor-deposited barrier film has a shrinkage of less than 8% (preferably -1% to 6 %) in the longitudinal direction after heat treatment at 150 ºC for 30 minutes -- e.g., illustrative, non-limiting examples include vapor-deposited barrier films containing a resin layer (B) consisting of 60 wt% PBT and 40 wt% PET, wherein said films exhibiting MD shrinkages of 
	Regarding claims 1, 4-5, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PBT or PBT/PET blends to form resin layer (B) in the vapor-deposited films of YAMAMURA ET AL ‘437 in order to produce gas barrier films with low shrinkage.
	Regarding claim 6, one of ordinary skill in the art would have selected the resins used and/or the thicknesses of resin layers (A) and (B) and/or incorporated additional layers in the vapor-deposited films of YAMAMURA ET AL ‘437 in order to obtain the puncture resistance required for specific end-use applications.

Claims 2-3, 7-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
YAMAMURA ET AL (US 2011/0104437),
	as applied to claims 1, 4-6, 10 above,
and further in view of ITO ET AL (US 2007/0007950),
and further in view of MATSUO ET AL (US 5,589,252).
 	YAMAMURA ET AL ‘437 does not specifically discuss the tensile elasticity modulus of the barrier film or the recited gas barrier protective layer.
	ITO ET AL ‘750 discloses that it is well known in the art to utilize polyester film layers comprising 10-90 wt% polybutylene terephthalate (e.g., polybutylene terephthalate homopolymer, etc.) and 90-10 wt% polyethylene terephthalate as support layers for metal oxide (e.g., aluminum oxide, silicon oxide, etc.) barrier coatings for gas barrier films, wherein the polyester film layer has an elastic modulus of 2.5-10 GPa in order to provide gas barrier films 
	MATSUO ET AL discloses that it is well known in the art to apply a protective coating 4 over an inorganic thin-film layer 3 (e.g., aluminum oxide, silicon oxide, etc.) applied to a film substrate 2 (e.g., polyesters such as PET, PBT, etc.), wherein the protective layer 4 is formed from a coating composition containing: (i) a water-soluble polymer (e.g., polyvinyl alcohol, etc.); and at least one of: (ii) a metal alkoxide (e.g., tetraethoxysilane, etc.) or a hydrolysate thereof; and/or (iii) a tin chloride. (entire document, e.g., line 32-49, col. 1; line 13-19, col. 2; line 1-7, 16-25, col. 3; line 32, col. 5 to line 55, col. 6; line 28-39, col. 7; etc.)  
	Regarding claims 2-3, 7-9, 11-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known protective layer composition as disclosed in MATSUO ET AL over the vapor-deposited inorganic layer(s) of YAMAMURA ET AL ‘437 as a protective overcoat in order to prevent damage to the vapor-deposited inorganic layer(s) (e.g., from flexing and/or abrasion, etc.) during manufacturing (e.g., into packaging bags, etc.) and during post-manufacture usage.
	Further regarding claims 2, 19-20, one of ordinary skill in the art would have selected the materials used in the resin layers of the films of YAMAMURA ET AL ‘437 to provide the vapor-deposited barrier films with tensile modulus values suitable for efficient, productive manufacturing operations and/or for sufficient stiffness (and/or flexibility) for specific packaging applications (e.g., greater than 2 GPa as suggested in ITO ET AL) in order to provide the films of YAMAMURA ET AL ‘437.

Response to Arguments
Applicant’s arguments filed 12/29/2020 with respect to TANAKA ET AL ‘723 have been fully considered and are persuasive in view of the Claim Amendments filed 12/29/2020. 
 	The rejections under 35 U.S.C. 103 based on TANAKA ET AL ‘723 have been withdrawn.

Applicant’s arguments filed 12/29/2020 with respect to ITO ET AL ‘750 and MATSUO ET AL have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/29/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	GOTO ET AL (US 2018/0099451) disclose gas barrier films with low shrinkage.
	KUCHIYAMA ET AL (US 2014/030275) disclose polyester films with low shrinkage. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 15, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787